905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wanda P. BLACK, Defendant-Appellant.
No. 89-5416.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1989.Decided May 7, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (C/A No. CR-84-34-C)
Paul Aivars Reichs, Cannon & Blair, P.A., Charlotte, N.C., for appellant.
Thomas J. Ashcraft, Assistant United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
DISMISSED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Wanda P. Black appeals from the order of the district court revoking her probation and sentencing her to eight months in prison.  Black completed her sentence and was released from prison on November 28, 1989.  Because she has already been released from prison, her appeal is moot.   See Vandenberg v. Rodgers, 801 F.2d 377 (10th Cir.1986).  Accordingly, the appeal should be dismissed.


2
DISMISSED.